Citation Nr: 0323181	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran was afforded a 
videoconference before the undersigned on January 10, 2003.  
A complete transcript of that hearing is of record.


FINDING OF FACT

The veteran's paranoid schizophrenia underwent an increase in 
basic pathology in service


CONCLUSION OF LAW

Paranoid schizophrenia was aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C. § 1153; 38 C.F.R. 3.306(b).  This presumption 
of aggravation is only applicable if the preservice 
disability underwent an increase in severity during service. 
See Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
are not sufficient to be considered aggravation in service, 
unless the underlying condition, not just the symptoms, 
worsened.  See Maxon v. West, 12 Vet. App. 453, 458 (1999).

No mental abnormality was noted on the veteran's service 
entrance medical examination.  The January 1969 medical note, 
approximately 5 months after service entrance, showed that 
the veteran was diagnosed with immaturity and anxiety.  
Following increased feelings of persecution and suicidal 
feelings, he was seen again for a psychiatric consult.  The 
veteran reported that his persecution feelings had existed 
for 1 year prior to the January 1969 treatment.  The new 
diagnosis was acute schizophrenic reaction; however, the line 
of duty was recorded as uncertain.  The examiner stated that 
the veteran was so secretive and seclusive that psychotherapy 
was not possible and that a medical discharge would probably 
be indicated.  According to clinical record cover sheet 
accompanying a March 1969 medical board, the veteran suffered 
from chronic paranoid type schizophrenic reaction that the 
condition existed prior to service. 

Clinical records for the period from 1998 reflect ongoing 
treatment for schizophrenia.  In an October 2001 medical 
statement, the veteran's private physician opined that it was 
likely and probable that the veteran's mental condition was 
aggravated by his military service.

In a July 2003 VA examination, the diagnosis was chronic 
paranoid schizophrenia.  The examiner opined that he could 
not tell if the veteran's mental disorder had started before 
service or developed during service.  Nevertheless, based on 
the fact that the veteran initially presented with anxiety 
and immature behavior, the examiner deduced that the 
condition worsened during service.  

If VA determines that a disability has worsened, the 
presumption of aggravation applies regardless of whether the 
degree of worsening is enough to warrant compensation under 
the VA rating schedule.  See Browder v. Derwinski, 1 Vet. 
App. 204 (1991).  When the presumption has attached, the 
veteran need not show a specific link between his or her in-
service activity and the deterioration of the preservice 
disability in order to prevail.  Id.

Here, the Board finds that the record does not show an 
adequate basis to rebut the presumption.  Based on review of 
the evidence of record and resolving doubt in the veteran's 
favor, the Board concludes that the evidence supports a grant 
of service connection for schizophrenia.    

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue which would result 
from a remand solely to allow the RO to apply the VCAA would 
not be justified.




ORDER

Entitlement to service connection for schizophrenia, paranoid 
type, is granted. 




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

